Citation Nr: 0822043	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-25 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral ear 
disability, to include otitis externa.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for bilateral 
hearing loss, tinnitus, and bilateral ear infections.  

The issues have been re-characterized to comport to the 
medical evidence of record.

The issue of service connection for a bilateral ear 
disability, to include otitis externa, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Resolving all doubt, the competent medical evidence shows 
a relationship between the current diagnosis of bilateral 
hearing loss and service.

2.  Resolving all doubt, the competent medical evidence shows 
a relationship between the current diagnosis of tinnitus and 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303 (2007).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The veteran's service connection claim for bilateral hearing 
loss and tinnitus have been considered with respect to VA's 
duties to notify and assist.  Given the favorable outcome 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See, Bernard v. Brown, 4 Vet. 
App. 384. 393 (1993).

Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He claims that he is presently suffering 
from both of these disabilities as a result of noise exposure 
from working as a radio mechanic and operator, and helicopter 
and gunfire noise during service, particularly while he 
served in Vietnam.  He also testified at his October 2006 
Decision Review Officer (DRO) hearing that he had ringing in 
his ears at the time of his discharge from service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows present bilateral hearing loss and tinnitus 
disabilities.  A private audiological opinion dated in 
November 2005 notes, following audiological testing, that the 
veteran has moderate high frequency sensorineural hearing 
loss in both ears, with associative tinnitus.  A second 
private audiological opinion dated in October 2006 notes, 
following audiological testing, that the veteran has 
bilateral high frequency hearing loss of a moderate nature 
with subjective tinnitus.  Audiological testing was conducted 
as part of the veteran's February 2006 VA examination.  The 
examiner gave the veteran diagnoses of bilateral high 
frequency sensorineural hearing loss and bilateral constant 
tinnitus.  

Service medical records (SMRs) are negative for complaints of 
or treatment for hearing loss and tinnitus.  The veteran's 
separation examination indicates that he had no threshold 
loss at any frequency level, but his entrance examination 
showed threshold losses at various frequency levels.  
Personnel records confirm that the veteran served as a radio 
mechanic and received the Vietnam Service Medal, denoting 
service in Vietnam.  The veteran contends that while in 
service in Vietnam his duties included carrying the radio, 
which prevented him from wearing hearing protection because 
he had to hear the radio and that he was at this time exposed 
to helicopter, gunfire, and mortar noise.  Based on the 
records and the veteran's credible statements, the veteran's 
exposure to acoustic trauma in service is conceded.  

In a private audiology opinion dated in November 2005, the 
audiologist indicated that she reviewed the veteran's 
military records and conducted hearing testing, including the 
Maryland CNC speech discrimination test.  The veteran's 
exposure to excessive noise levels during service was noted, 
as was his use of hearing protection at his place of 
employment following service.  The audiologist opined that it 
is at least as likely as not that the veteran's hearing loss 
and associated tinnitus was caused by, or contributed to, his 
exposure to acoustic trauma during his tour of duty in 
service.

Likewise, an October 2006 medical opinion from a private 
physician notes that it is highly likely that the veteran's 
noise exposure during his service in Vietnam has contributed 
in a significant way to his present tinnitus and hearing 
loss.  The physician noted that during service the veteran 
spent a lot of time using the radio with its inherent high 
frequency noise exposure and was unable to using hearing 
protection.  It was also noted that following service the 
veteran worked in a noisy environment, but used hearing 
protection at all times.  It was indicated in the opinion 
that no military records were reviewed.   

In a February 2006 VA examination report the examiner opined 
that it is less likely than not that the veteran's current 
hearing loss and tinnitus is related to military noise 
exposure/acoustic trauma.  The examiner indicated that he 
reviewed he veteran's claims file, including the November 
2005 private audiology opinion.  The examiner noted that at 
separation from service the veteran was noted to have 
completely normal audiometric thresholds, and that the most 
likely etiology of the veterans current hearing loss and 
tinnitus is a combination of genetic and environmental 
factors that have occurred subsequent to service.

The veteran has presented credible testimony of in-service 
noise exposure and symptoms related to tinnitus following 
service.  He is competent to testify as to that which he can 
experience.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The private audiologist and private physician based 
their respective opinions on the veteran's statements about 
the type of noise exposure he experienced in service, which 
statements are consistent with the evidence of record.  The 
private audiologist, private physician, and VA examiner's 
opinions are all competent and there appears to be no reason 
to value one over the other.  Accordingly, the evidence is at 
least in equipoise.  

In its April 2007 supplemental statement of the case (SSOC), 
the RO concluded that the VA examiner's opinion carries 
greater probative weight than a certified audiologist, with a 
Master's Degree, and a physician who is a licensed Medical 
Doctor, because the VA examiner is an "otolaryngologist."  
The Board disagrees. Service connection for bilateral hearing 
loss and tinnitus is warranted. 
ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to the rules and payment of monetary 
benefits.

Entitlement to service connection for tinnitus is granted, 
subject to the rules and payment of monetary benefits.


REMAND

The veteran seeks service connection for a bilateral ear 
disability, to include otitis externa.  At his October 2006 
DRO hearing the veteran testified that he was treated for an 
ear infection, or swimmer's ear, during service and six 
months after separating from service.  He also testified that 
his ear infections occur at least two or three times per 
year, but that more recently they have sometimes been 
occurring once or twice a month.   

May and July 1998 private medical records note that the 
veteran was treated for complaints of ear aches and ear pain.  
The latter medical record notes that the veteran has a 
history of a really severe ear infection when he was in the 
military many years ago and since that time he says about 
once a year he seems to get an ear infection.  A private 
hospital record from May 1998 notes that the veteran 
complained of bilateral ear aches and was diagnosed with 
Eustachian Tube Dysfunction.  VA treatment records dated in 
October 2005 note that the veteran was given an assessment of 
right greater than left otitis externa.  July 2006 VA 
treatment records note an assessment of eczema in the 
external auditory canals, and indicates that the treating 
clinician planned to continue ear drops.  

SMRs indicate that in November 1967 the veteran complained of 
pain, was admitted for hospitalization, and was discharged 
two days later.  Penicillin, vinegar-alcohol drops, and ear 
drops were administered to the veteran.  His temperature was 
noted to be 101 degrees.  A diagnosis of external otitis was 
given.  

The current record contains competent evidence of a bilateral 
ear disability, to include otitis externa, in-service 
treatment for otitis externa, and an indication, in the form 
of a claimed continuity of symptomatology, that the current 
disability may be associated with an in-service disease.  
Given that the contemporaneous medical evidence of record 
does not show any treatment for a bilateral ear disability or 
otitis externa for approximately thirty years following 
separation from service, there is insufficient medical 
evidence for the Board to decide the veteran's claim and a VA 
medical examination must be provided.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (c) (2007).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of any current bilateral ear 
disability, to include otitis externa.  
The examiner should conduct a thorough 
examination of the veteran's ears and 
diagnose any disabilities found.  As to 
any disability identified, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
disability was incurred in, or is related 
to, any disease or injury during active 
service.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
note and specifically address in his 
opinion the veteran's November 1967 SMRs, 
which notes treatment for otitis externa 
in service.  A detailed rationale for all 
medical opinions must be provided.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claim should then be readjudicated.  If 
the claim remains denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


